[Cite as State v. Rue, 2015-Ohio-4008.]


STATE OF OHIO                     )                IN THE COURT OF APPEALS
                                  )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                      C.A. No.      27622

        Appellee

        v.                                         APPEAL FROM JUDGMENT
                                                   ENTERED IN THE
DARYL RUE                                          COURT OF COMMON PLEAS
                                                   COUNTY OF SUMMIT, OHIO
        Appellant                                  CASE No.   CR 2014 06 1798 (C)

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2015



        CARR, Presiding Judge.

        {¶1}     Appellant, Daryl Rue, appeals the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                              I.

        {¶2}     On June 30, 2014, the Summit County Grand Jury indicted Rue on a litany of

criminal offenses, including multiple counts of aggravated murder as well as aggravated robbery

and aggravated burglary. Rue pleaded not guilty to the charges at arraignment. Subsequently,

the parties reached a plea agreement and Rue pleaded guilty to an amended count of voluntary

manslaughter and one count of aggravated burglary, both felonies of the first degree. The

remaining counts and specifications in the indictment were dismissed. Pursuant to the terms of

the plea agreement, which included an agreed sentence, the trial court sentenced Rue to a ten-

year prison term for each offense and ran the sentences consecutively for a combined prison

sentence of 20 years.
                                                2


       {¶3}    On appeal, Rue raises one assignment of error.

                                               II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY FAILING TO MAKE STATUTORY
       FINDINGS ON THE RECORD PRIOR TO IMPOSING CONSECUTIVE
       SENTENCES AS REQUIRED BY [R.C.] 2929.14(C)(4)(A),(B), OR (C) AND
       STATE V. BONNELL.

       {¶4}    In his assignment of error, Rue contends that the trial court failed to make

findings at the sentencing hearing in accordance with R.C. 2929.14(C)(4) prior to imposing

consecutive sentences. Rue relies on the authority of State v. Bonnell, 140 Ohio St.3d 209, 2014-

Ohio-3177, for the proposition that his sentence is contrary to law and the matter must be

remanded for a new sentencing hearing. This Court disagrees.

       {¶5}    As an initial matter, we note that the sentencing entry does contain findings in

support of the imposition of consecutive sentences. At the sentencing hearing, however, the trial

court did not make findings in support of consecutive sentences due to the fact that it imposed

the agreed sentence in accordance with the parties’ plea agreement.

       {¶6}    Rue correctly notes that the Supreme Court in Bonnell held that, “[i]n order to

impose consecutive terms of imprisonment, a trial court is required to make the findings

mandated by R.C. 2929.14(C)(4) at the sentencing hearing and incorporate its findings into its

sentencing entry, but it has no obligation to state reasons to support its findings.” Bonnell, 140

Ohio St.3d 209, at syllabus. However, “[w]hile Bonnell reaffirmed that trial courts are required

to make the findings mandated by R.C. 2929.14(C)(4) prior to imposing consecutive terms of

imprisonment, Bonnell only involved a negotiated plea agreement, not an agreed sentence.”

State v. Pulliam, 4th Dist. Scioto No. 14CA3609, 2015-Ohio-759, ¶ 10, citing Bonnell at ¶ 9. In

a case such as this where the negotiated plea agreement included an agreed sentence that was
                                                3


imposed by the trial court, “Bonnell is factually distinguishable and does not control the outcome

of the [] case.” Pulliam at ¶ 10; see also State v. Savage, 12th Dist. Madison Nos. CA2014-02-

002, CA2014-02-003, CA2014-03-006, CA2014-03-007, 2015-Ohio-574, ¶ 34. The Second

District has similarly recognized that while R.C. 2929.14(C)(4) ordinarily requires certain

findings to be made prior to the imposition of consecutive sentences, the Supreme Court of Ohio

“explicitly has held that ‘[a] sentence imposed upon a defendant is not subject to review under

[R.C. 2953.08(D)] if the sentence is authorized by law, has been recommended jointly by the

defendant and the prosecution in the case, and is imposed by a sentencing judge.” State v.

Weese, 2d Dist. Clark No. 2013-CA-61, 2014-Ohio-3267, ¶ 5, quoting State v. Porterfield, 106

Ohio St.3d 5, 2005-Ohio-3095, ¶ 25; State v. Davis, 4th Dist. Scioto Nos. 13CA3589,

13CA3593, 2014-Ohio-5371, ¶ 24.

       {¶7}    In light of the terms of the plea agreement, the trial court did not err in imposing

consecutive sentences in this case. A review of the transcript from the plea colloquy reveals that

the assistant prosecutor stated that the parties had reached a plea agreement that included an

agreed sentence. Defense counsel stated that “we are going to join in the recommendation for

the ten years consecutive on each count understanding that it will be a 20-year term.” The trial

judge then informed Rue that she was required to inform him of the maximum possible sentences

but “I’m telling you I will go with the negotiated plea.” Rue indicated on the record that he

understood. When the matter proceeded to sentencing, the trial court stated, “All right. I told

you in the beginning I would follow the plea negotiations, and I will.” The trial court then

imposed consecutive ten-year sentences pursuant to the plea agreement for a total sentence of 20

years. Rue is now prohibited from challenging the legality of his sentence as it was authorized

under the law, recommended jointly by the prosecution and the defendant, and duly imposed by
                                                 4


the trial court. See Porterfield, 2005-Ohio-3095, ¶ 25; State v. Mangus, 9th Dist. Summit No.

23666, 2007-Ohio-5033, ¶ 8. Moreover, because Rue was sentenced pursuant to a negotiated

plea agreement that included an agreed sentence, the trial court did not err by failing to make

findings pursuant to R.C. 2929.14(C) at the plea hearing. Pulliam at ¶ 12.

       {¶8}    The assignment of error is overruled.

                                                III.

       {¶9}    Rue’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                        5




WHITMORE, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

MICHAEL B. WASHINGTON, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.